DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Regarding Claim 10, in the penultimate line and last line, the phrase “elementary metal atomic” is awkward. Should “atomic” be replaced with “layer”?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8, 10-12, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 2163(II)(A)(3)(a)(ii). Applicant Specification provides species embodiment for genus claims. The species embodiments relate to examples with W and Mo and 4MP having Al2O3 seed layer and W and BDT with no seed layer, wherein organic layer is applied on both sides, wherein specific MLD and ALD technique is used in fabrication, and wherein narrow thickness ranges are utilized. The disclosed metals of the embodiments are similar (both are Group VI); specific organic layer is applied to both sides; layers are made by specific technique that leads to specific 2D structure; the metal layers are of a single metal; there is limited thickness of metal layer and organic layer; there is a specific seed layer in 2 of 3 examples, which feature is not claimed; and only two organic molecule layers are demonstrated. The claims relate to any elementary metal 2D bonded with any organic molecular layer and to any elementary metal 2D layer having band gap, as well as other claimed properties. It is unclear how these species are representative of the entire genus. The Specification appears to offer no reasoning, i.e., a reasonable structure function correlation, as to why the broader claims should be considered supported by this narrow species disclosure. Different metals and their different radii and reactive properties, different layer thicknesses, 2D structures achieved by different fabrication techniques, and different seed and organic layers including their positioning or absence, among other possible variables, would be expected to lead to substantial variation in characteristics, and there is no basis for predictably expecting claimed features to be obtained from any other such combinations of these features.  Regarding Claims 11 and 12, it is unclear where the claimed subject matter is taught in the original disclosure as pertains without an organic molecular layer.

Claims 1, 2, 4, 5, 8, 10-12, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for W and Mo (4MP; seeded with Al2O3) and W (BDT) 2D layers of up to 15 elementary metal layers formed by MLD and ALD, does not reasonably provide enablement for any elementary metal 2D layer of any number of layers and combined with any organic molecular layer and formed by any method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. As assessed by the Wands Factors and the evidence as a whole, the claims are not enabled. See MPEP 2164.01(a). Wands Factors include (A)-(H): (A) The breadth of the claims: The claims relate to any elementary metal 2D layer combined with any organic molecular layer and to any elementary metal 2D layer having band gap; (B) The nature of the invention: The invention relates to coating substrate using MLD and ALD to obtain elementary metal 2D layer so as to obtain elementary metal 2D layer having metallic properties and semiconductor properties, such as band gap; (C) The state of the prior art: The reviewed prior art teaches forming MLD organic and ALD metal layers, but does not teach structures related to embodiments. The prior art cited in rejections does not form layers in the manner applicant teaches and, depending on the resolution of the indefiniteness rejections, may not ultimately be encompassed by the claims. Furthermore, several of the claims are not taught or suggested by the reviewed prior art; (D) The level of one of ordinary skill: One of ordinary skill in the art would be expected to be able to form other organic and/or metal layers by the prescribed techniques; (E) The level of predictability in the art: While the formation techniques would be expected to be readily predictable, there is no predictability as to obtaining elementary metal 2D layers with or without organic layer (and/or Al2O3 seed layer) since no such laminates may have been identified in the reviewed prior art, at least as applied to certain claims and possibly to all depending on indefiniteness issues mentioned above; (F) The amount of direction provided by the inventor: The Specification teaches general principles for applying layers and provides certain metals and organic molecules that may be used; (G) The existence of working examples: The Specification provides examples with W and Mo and 4MP having Al2O3 seed layer and W and BDT with no seed layer, wherein organic layer is applied on both sides, wherein specific MLD and ALD technique is used in fabrication, and wherein narrow thickness ranges are utilized; AND (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: It is unclear how examples are generalizable to other systems. The desired combination of properties of elementary metal layers having 2D structure, band gap, photoelectron spectroscopy maintenance, among others, are not evident as being achievable using other combinations of metals and/or organic layer or seed layer, 2D structures, dimensions, and methods. Rather, they would appear to be specific consequence of how the laminates is prepared and the specific chemical and physical relationships between and among the metals and organic layer and seed layer. The Specification does not provide guidance as to principles that are to be followed to lead to these properties for other systems beyond recitation of certain metals and organic molecules that may be of use. Regarding Claims 11 and 12, it is unclear where the claimed subject matter is specifically enabled with respect to lacking an organic molecular layer.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 4, 5, 8, 10-12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, it is unclear what is meant by “two-dimensional layer structure”. Does 2D imply some structure in additional to being a layer? If so, what is required? Analogous rejection applies to Claim 11.

Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (a) written description rejection of the Office Action mailed on 15 June 2022. Applicant argues that Specification notes other possible metal and organic molecules to form the organic molecular layer. There is no evidence that claimed features can be obtained with those other possibilities and the claims are not limited to those other possibilities. While applicant refers to “reasonable structural function correlation”, it is unclear what the reasoning is that supports this contention, as applies to the other possibilities mentioned in the Specification as well as to the full breadth of claim scope that goes beyond those possibilities. Rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (a) enablement rejection of the Office Action mailed on 15 June 2022. Applicant points out that there are enabling examples in the Specification, applicant’s arguments fail to address the other evidence of non-enablement for scope of claims that is beyond that encompassed by those examples. Rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 15 June 2022. To the extent not repeated above, rejection is withdrawn. Applicant’s arguments and amendment fail to address remaining rejection, which is therefore maintained.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Chen of the Office Action mailed on 15 June 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Frey of the Office Action mailed on 15 June 2022. Rejection is withdrawn.
Regarding Claim 13, while not rejoined at this time, it is noted that its claim scope cannot be understood. It appears to call for three steps to be performed and then perhaps allows for only one of the first and third steps to be performed. It is unclear which steps are to be performed. Moreover, the second step makes reference to the first step in a way that were the first step not performed it would be unclear what is required by the second step which is apparently to be performed in all cases. So, it is unclear how the first step could be optional, if it is being claimed as optional.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
8 October 2022